DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed. The prior art recites systems and methods for automatically determining a medical recommendation for a patient based on multiple medical images from multiple different medical imaging modalities.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Krishnan, Avinash, and Larcom teach systems and methods of automated diagnosis and decision support for breast imaging, integrated learning and understanding of healthcare informatics, and medical imaging reference retrieval and report generation. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: mapping a third ROI on the third medical image to a fourth ROI on the fourth medical image…entering, into the machine learning classifier, the third and fourth annotation data and the third and fourth medical clinical data. Here, the differences from the prior art include mapping regions of interest for two different images taken from two different imaging modalities to update medical recommendations after the process was previously completed for the same patients.
The claims are subject-matter eligible because they involve training a specific machine learning classifier for utilizing the annotation and medical clinical data for medical recommendations (specification par. 34, 78-79). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686